       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )     No. 4:17-CR-293-37-BSM
                                              )
DANIEL ADAME                                  )

                        UNITED STATES’ RESPONSE TO DEFENDANT’S
                          MOTION FOR COMPASSIONATE RELEASE

       The United States of America, by and through its counsel, Cody Hiland, United States

Attorney for the Eastern District of Arkansas, and Liza Brown, Assistant United States Attorney

for said district, respectfully requests that this Court deny the defendant’s motion for

compassionate release from the Bureau of Prisons (BOP) because compassionate release is not

warranted in this case. The Fifth and Eighth Amendment claims made by the defendant in his

motion should be denied.

       The defendant was sentenced by this Court to a total of 262 months’ imprisonment in the

BOP on May 20, 2019, for conspiracy to distribute with intent to distribute methamphetamine.

The defendant was part of a large-scale narcotics distribution organization. He distributed

methamphetamine and arrange the exchange of firearms and money for pound quantities of

methamphetamine. A search of his residence in June 2017 yielded a pistol, a .22-caliber rifle, and

ammunition. Law enforcement also intercepted a package containing 250.69 grams of

methamphetamine actual that was intended for the defendant.

       The defendant filed the instant motion on November 12, 2020. In the motion, the defendant

contends that he should be granted compassionate release in light of the COVID-19 pandemic due

to preexisting conditions. He also alleges that his imprisonment during the pandemic violates his

Fifth Amendment due process rights and the Eighth Amendment’s prohibition on cruel and
        Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 2 of 14




unusual punishment. This Court should deny the motion because compassionate release is not

warranted in this case. In addition, the defendant’s Fifth and Eighth Amendment claims should be

dismissed.

I.     COMPASSIONATE RELEASE IS NOT WARRANTED

       The defendant bears the burden of showing that compassionate release is appropriate.

United States v. Johnson, No. 4:00-CR-40023, 2020 WL 1434367, at *1 (W.D. Ark. Mar. 24,

2020). This Court may only reduce a sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” the Court

“finds that” either (1) “extraordinary and compelling reasons warrant such a reduction,” or (2) the

defendant is at least 70 years old and has served at least 30 years in prison, and “that such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”1

       The pertinent policy statement is set forth at United States Sentencing Guidelines

(U.S.S.G.) § 1B1.13. It prohibits this Court from reducing a defendant’s sentence unless the Court

determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).

       The Sentencing Commission also provided explicit examples of what constitutes an

“extraordinary and compelling circumstance”:

       (A)     Medical Condition of the Defendant.—

               (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                       advanced illness with an end of life trajectory). A specific prognosis of life

1
  Congress explicitly gave authority to the Sentencing Commission to further describe what
conduct would authorize a court to order a compassionate release. Specifically, 28 U.S.C. § 994(t)
states that the Sentencing Commission “shall describe what should be considered extraordinary
and compelling reasons for sentence reduction” under § 3582(c)(1)(A), “including the criteria to
be applied and a list of specific examples.” The statute also states that “[r]ehabilitation of the
defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C.
§ 994(t).


                                                  2
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 3 of 14




                       expectancy (i.e., a probability of death within a specific time period) is not
                       required. Examples include metastatic solid-tumor cancer, amyotrophic
                       lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

               (ii)    The defendant is—

                       (I)     suffering from a serious physical or medical condition,

                       (II)    suffering from a serious functional or cognitive impairment, or

                       (III)   experiencing deteriorating physical or mental health because of the
                               aging process,

                       that substantially diminishes the ability of the defendant to provide self-care
                       within the environment of a correctional facility and from which he or she
                       is not expected to recover.

       (B)     Age of the Defendant. — The Defendant is at least 65 years old; (ii) is experiencing
               a serious deterioration in physical or mental health because of the aging process;
               and (iii) has served at least 10 years or 75 percent of his or her term of
               imprisonment; whichever is less.

       (C)     Family Circumstances. —

               (i)     The death or incapacitation of the caregiver of the defendant’s minor child
                       or minor children.

               (ii)    The incapacitation of the defendant’s spouse or registered partner when the
                       defendant would be the only available caregiver for the spouse or the
                       registered partner.

       (D)     Other Reasons. — As determined by the Director of the Bureau of Prisons, there
               exists in the defendant’s case an extraordinary and compelling reason other than,
               or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

       A.      The defendant’s condition and the current pandemic do not justify
               compassionate release of the defendant.

       Here, the defendant is not claiming that he is suffering from a terminal illness or serious

physical or medical condition “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not expected




                                                 3
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 4 of 14




to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(i), (ii). Even when a prisoner is suffering from an

illness, a reduction in sentence due to a medical condition is a rare event. See United States v.

Mitchell, No. 5:10-CR-50067-001, 2020 WL 544703, at *3 (W.D. Ark. Feb. 3, 2020).

       Concerns about potential exposure to COVID-19 are not sufficient to justify compassionate

release. See United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D.

Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-19 do not meet the

criteria for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”); see

also United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

2020) (quoting Eberhart); United States v. Zywotko, No. 219CR113FTM60NPM, 2020 WL

1492900, at *2 (M.D. Fla. Mar. 27, 2020) (same). The defendant is 34 years old. His medical

records indicate that he is obese and has asthma, which is treated with an inhaler medication.

Obesity has been recognized by the CDC as a risk factor associated with COVID-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

Asthma is a possible risk factor. Id. The defendant’s medical records also indicate that he has

smoked both tobacco and K2 while imprisoned. The CDC has recognized a history of smoking as

a risk factor for COVID-19. Id. The United States can provide the Court with the defendant’s

medical records if deemed necessary for a determination in this matter.

       The United States maintains that the existence of COVID-19 does not constitute an

extraordinary and compelling reason warranting compassionate release. However, recently, the

Department of Justice has refined its position on compassionate release as follows: “under present

circumstances, an inmate’s diagnosis with a medical condition that the CDC has identified as a

risk factor for COVID-19, and from which the inmate is not expected to recover, presents an




                                                4
          Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 5 of 14




‘extraordinary and compelling reason[]’ that may warrant compassionate release if other criteria

are also met.” 18 U.S.C. 3582(c)(1)(A). Therefore, if the Court determines that the defendant has

a medical condition that the CDC has identified as a risk factor for COVID-19, and from which

the inmate is not expected to recover, this Court could reasonably find the existence of an

extraordinary and compelling reason if the other criteria are also met. However, in this case, the

remaining criteria are not satisfied because the defendant would pose a danger to the community

were he to be released.

          B.      BOP’s COVID-19 Action Plan

          Further, in an effort to mitigate the spread of the virus in its detention facilities, BOP has

instituted a five-phased COVID-19 Action Plan to maintain the safety of prison staff and inmates

while also fulfilling its mandate of incarcerating persons sentenced or detained based on judicial

orders.     See    Federal   Bureau     of   Prisons    COVID-19       Action    Plan,   available    at

www.bop.gov/resources/news/20200313_covid-19.jsp;             see   also   Missourians     for    Fiscal

Accountability v. Klahr, 830 F.3d 789 (8th Cir. 2016) (citing Pickett v. Sheridan Health Care Ctr.,

664 F.3d 632, 648 (7th Cir. 2011), for the proposition that courts have the authority to take judicial

notice of government websites). The defendant has not demonstrated that the plan adopted by the

BOP is inadequate to either manage the outbreak or provide treatment for inmates who fall ill. See

United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1307108, at *4 (D. Conn. March

19, 2020); see also Clark, supra.

   •      Phase 1: In January 2020, the BOP established a task force to begin planning for potential

          coronavirus transmissions, and to build on its existing procedures for pandemics.

   •      Phase 2: On March 13, 2020, the BOP implemented aggressive measures to prevent and

          mitigate the risk of COVID-19 transmission into and inside its facilities, including:




                                                    5
    Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 6 of 14




       o Screening of Inmates and Staff: All new BOP inmates are screened for COVID-19

           symptoms and risk of exposure. Asymptomatic inmates with a documented risk of

           exposure will be quarantined; symptomatic inmates with documented risk of

           exposure will be isolated and tested pursuant to local health authority protocols. In

           areas with sustained community transmission, all facility staff will be screened for

           self-reported risk factors and elevated temperatures. (staff registering a temperature

           of 100.4 degrees F or higher will be barred from the facility).

       o Quarantine Logistics: All BOP institutions establish quarantine areas within their

           facilities to house any inmates found to be infected with or at heightened risk of

           being infected with coronavirus pursuant to the above-described screening

           protocol.

       o Suspension of Social Visits and Tours: BOP placed a 30-day hold on all social visits

           and tours.

       o Suspension of Legal Visits: BOP placed a 30-day hold on legal visits, with

           exceptions permitted on a case-by-case basis.

       o Suspension of Inmate Movements: BOP ceased the movement of inmates amongst

           its facilities for at least 30 days, with exceptions for medical treatment and other

           exigencies.

       o Modified Operations: BOP facilities modified operations in order to maximize

           social distancing.

•   Phase III: On March 18, 2020, the BOP implemented an action plan for locations that

    perform administrative services to allow for maximizing telework. All cleaning, sanitation,

    and medical supplies were inventoried. Ample supplies were determined to be on hand and




                                             6
        Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 7 of 14




        ready to be distributed or moved to any facility as deemed necessary. The BOP placed

        additional orders for supplies, in case of a protracted event.

https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.pdf

(pertaining to phases I-III).

    •   Phase IV: On March 26, 2020, the BOP implemented revised preventative measures for

        all institutions. The agency updated its quarantine and isolation procedures to require all

        newly admitted inmates to BOP, whether in a sustained community transition area or not,

        be assessed using a screening tool and temperature check. This includes all new intakes,

        detainees, commitments, writ returns from judicial proceedings, and parole violators,

        regardless of their method of arrival. Asymptomatic inmates are placed in quarantine for a

        minimum of 14 days or until cleared by medical staff. Symptomatic inmates are placed in

        isolation until they test negative for COVID-19 or are cleared by medical staff as meeting

        CDC criteria for release from isolation.

    •   Phase V: On April 1, 2020, in response to a growing number of quarantine and isolation

        cases, the BOP directed the following actions be taken immediately to further mitigate the

        exposure and spread of COVID-19:

            o For a 14-day period, inmates in every institution be secured in their cells/quarters

                to decrease the spread of the virus.

            o During this time, to the extent practicable, inmates should still have access to

                programs and services that are offered under normal operating procedures, such as

                mental health treatment and education.

            o The BOP is to coordinate with the United States Marshals Service to significantly

                decrease incoming movement during this time.




                                                   7
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 8 of 14




            o After 14 days, this decision will be reevaluated.

            o Limited group gathering will be afforded to the extent practical to facilitate,

               commissary, laundry, showers, telephone, and Trust Fund Limited Inmate

               Computer System (TRULINCS) access.

See https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (phases IV-V).

Further details regarding the BOP’s COVID-19 action plan and efforts are available at

https://www.bop.gov/resources/news/20200313_covid-19.jsp           and      https://www.bop.gov/

coronavirus/index.jsp.

       As of November 24, 2020, the BOP’s website indicates that Talladega FCI, the facility

where the defendant is incarcerated, has eighty-two inmates and sixteen BOP staff members who

are positive for COVID-19. See https://www.bop.gov/coronavirus/. No persons will be admitted

to BOP facilities without being screened for symptoms and risk of infection, and the BOP is taking

precautions as set forth above. There is ample evidence of widespread COVID-19 transmission

and clustering outside of BOP.

       C.      BOP has the authority to release inmates on home confinement, if necessary.

       BOP has been granted wider authority to designate inmates for home confinement in its

toolkit of available measures. On March 26, 2020, the Attorney General directed the Director of

the Bureau of Prisons, upon considering the totality of the circumstances concerning each inmate,

to prioritize the use of statutory authority to place prisoners in home confinement. That authority

includes the ability to place an inmate in home confinement during the last six months or 10% of

a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home confinement

those elderly and terminally ill inmates specified in 34 U.S.C. § 60541(g). Further, Section

12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L.




                                                8
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 9 of 14




No. 116-136, enacted on March 27, 2020, permits BOP, if the Attorney General finds that

emergency conditions will materially affect the functioning of the Bureau of Prisons, to “lengthen

the maximum amount of time for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.” The defendant was denied release on home confinement, as he

is classified as a high risk for recidivism, and he has served less than 20% of his sentence.

       D.      The defendant remains a danger to the community.

       This Court may not reduce the defendant’s sentence unless it finds that “the defendant is

not a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S.S.G. § 1B1.13. The record in this case precludes such a finding.

       Under 18 U.S.C. § 3142(g), the Court must consider four factors in determining whether

the defendant might present a danger: (1) the nature and circumstances of the offense charged; (2)

the weight of the evidence against the defendant; (3) the history and characteristics of the

defendant, including the defendant’s character, physical and mental condition, family and

community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and record

concerning appearance at court, and (4) the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release. 18 U.S.C. § 3142(g)(1)–(4).

Consideration of these factors—which are not affected by COVID-19—does not allow this Court

to conclude that the defendant is not a danger to the safety of any other person or the community.

       The defendant was convicted of DWI in October 2004. (Daniel Adame PSR). He was

convicted of delivery of marijuana and theft of property in February 2006. Id. His probation was

revoked on June 23, 2007, when he was convicted of possession of marijuana. Id. The defendant

also absconded five times after he was released from a boot camp in February 2008. Id. In February




                                                 9
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 10 of 14




2007, the defendant was convicted of violation of a protective order and carrying a weapon (brass

knuckles). Id. In July 2007, he was convicted of delivery of methamphetamine. Id. The defendant

was convicted of possession of methamphetamine in August 2011 and delivery of

methamphetamine in November 2012. Id. He was on supervision for the November 2012

conviction when he committed the instant offense. Id. The defendant reported a long substance-

abuse history, including occasional use of alcohol that began at age 12, daily marijuana use that

began at age 13, and daily methamphetamine use that began at age 16. Id.

       Not only does the defendant present a danger to the community, but the community itself

is more vulnerable to such danger given the COVID-19 pandemic. The defendant has a history of

violating conditions of release, as evidenced by his prior parole revocation, the five times he

absconded after his release from boot camp, and the fact that he was on supervision at the time he

committed the instant offense. If the defendant is released, he is likely to violate conditions

imposed by the Court. A defendant who is unable to comply with conditions of release poses risks

to law enforcement if required to attempt to locate and arrest the defendant, as well as the United

States Probation Office tasked with supervising him. Because first responders are focused on

mitigating the effects of the COVID-19 outbreak, they are less equipped to prevent and respond to

wrongdoing. Indeed, as a district court in Maryland recently observed, installation of location-

monitoring tools now poses a risk to United States Pretrial Services officers “given the current

recommendations regarding implementation of social distancing.” United States v. Martin, 2020

WL 1274857 (D. Md. Mar. 17, 2020). Irresponsible social habits endanger the community, and

the current guidance largely relies on voluntary compliance. A person who ignores rules and

admonitions could increase infection rates. The Court should consider the defendant’s

demonstrated history of violating the law, including actions that showed no regard for the welfare




                                                10
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 11 of 14




of others. The motion fails to sufficiently address the untenable strain on the resources of law

enforcement, the pretrial services office and the Court. Potential exposure to the virus is a reality

confronting everyone in the United States and around the world. Releasing the defendant will

neither eliminate the possibility of exposure nor satisfy the requirements of the statute.

II.    THE DEFENDANT’S FIFTH AND EIGHTH AMENDMENT CLAIMS SHOULD
       BE DISMISSED.

       The defendant alleges in his motion that his confinement during the pandemic violates the

Fifth and Eighth Amendments to the United States Constitution because BOP is not sufficiently

protecting him from COVID-19. These claims should be dismissed.

       As a general rule, criminal cases are not the proper forum to litigate Eighth Amendment-

related claims. See e.g., United States v. Folse, Nos. CR 15-2485-JB, CR 15-3883-JB, 2016 WL

3996386 at *15-17 (D.N.M. June 15, 2016) (collecting and discussing cases; holding that a court

may only address conditions of confinement as impacting defendant’s Sixth Amendment right to

counsel). Further, the defendant has neither pled nor demonstrated that he has exhausted his

administrative remedies with regard to his Eighth Amendment claims. “No action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 41 U.S.C. § 1997e(a) (emphasis added). The defendant’s

claims clearly relate to prison conditions and are thus subject to the exhaustion requirement of §

1997e(a). The exhaustion requirement is mandatory. See Muhammad v. Mayfield, 933 F.3d 993,

1000 (8th Cir. 2019) (citing Woodford v. Ngo, 548 U.S. 81, 85 (2006)). “If exhaustion was not

completed at the time of filing, dismissal is mandatory.” Johnson v. Jones, 340 F.3d 624, 627 (8th

Cir. 2003).




                                                 11
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 12 of 14




        Moreover, the Defendant has failed even to sufficiently allege an Eighth Amendment

violation, and the conclusory allegations in his motion are insufficient. To prove an Eighth

Amendment violation related to medical needs or conditions of confinement, a detainee must show

both an objective component and a subjective component. Farmer v. Brennan, 511 U.S. 825, 832-

834, 114 S.Ct. 1970 (1994) (citations omitted). To establish the objective component of an Eighth

Amendment claim, a detainee must do more than make “a scientific and statistical inquiry into the

seriousness of the potential harm and the likelihood that such injury to health will actually be

caused,” a detainee must also convince the court that “society considers the risk that the [detainee]

complains of to be so grave that it violates contemporary standards of decency to expose anyone

unwillingly to such a risk.” Helling v. McKinney, 509 U.S. 25, 36, 113 S.Ct. 2475 (1993) (emphasis

in original).

        To establish the subjective component of an Eighth Amendment claim, a detainee must

show that detention officials have acted with the “culpable mental state” of “deliberate

indifference” with respect to the detainee’s medical needs or conditions of confinement. Farmer,

511 U.S. at 834-840 (describing “deliberate indifference” as akin to “subjective criminal

recklessness”); see also, Choate v. Lockhart, 7 F.3d 1370, 1374 (8th Cir. 1993) (“deliberate

indifference”   is   a   “highly   culpable    state   of   mind   approaching     actual   intent”).

“The deliberate indifference standard applied in a substantive due process case is the same as that

applied in Eighth Amendment cases[.]” Estate of Johnson v. Weber, 785 F.3d 267, 272 (8th Cir.

2015). When detention officials have “responded reasonably” to a “substantial risk to inmate

health or safety, even if the harm ultimately [is] not averted,” those officials cannot be found to

have acted with deliberate indifference. Farmer, 511 U.S. at 845 (citing Helling, 509 U.S. at 33)

(further citations omitted).




                                                 12
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 13 of 14




       In the instant case, the defendant has failed to allege that his continued detention during

the COVID-19 pandemic is such that society would not be willing to expose any inmate to

confinement under those conditions, and he has failed to sufficiently allege that BOP officials are

acting with deliberate indifference to inmate conditions during the COVID-19 pandemic. Indeed,

as described above, because BOP officials are in fact making all reasonable efforts to ensure the

health and safety of inmates in their custody, the defendant cannot establish the deliberate

indifference component of either his Fifth Amendment claim or his Eighth Amendment claim. For

any of the foregoing reasons, the defendant’s Fifth and Eighth Amendment claims should be

dismissed.

       If this Court determines that release from BOP is appropriate in this case, the United States

respectfully requests that this Court order a 14-day quarantine period and medical clearance prior

to release to minimize the possibility of any spread of COVID-19 from the inmate to the public.

       Wherefore, the United States respectfully requests that Defendant’s motion for

compassionate release be denied.

                                                  Respectfully submitted,

                                                  CODY HILAND
                                                  United States Attorney

                                                  By: Liza Brown
                                                  Bar No. 2004183
                                                  Assistant United States Attorney
                                                  P.O. Box 1229
                                                  Little Rock, Arkansas 72203
                                                  (501) 340-2600
                                                  Liza.Brown@usdoj.gov




                                                13
       Case 4:17-cr-00293-BSM Document 1773 Filed 11/25/20 Page 14 of 14




                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 25, 2020, I electronically filed the foregoing with the
Clerk of the Court using CM/ECF system. I also sent a copy of the foregoing by first-class mail
to:


Daniel Adame
Reg. No. 31382-009
FCI Talladega
Federal Correctional Institution
P.M.B 1000
Talladega, AL 35160

                                                CODY HILAND
                                                United States Attorney

                                                By: Liza Brown
                                                AR Bar No. 2004183
                                                Assistant United States Attorney
                                                P.O. Box 1229
                                                Little Rock, Arkansas 72203
                                                (501) 340-2600
                                                Liza.Brown@usdoj.gov




                                              14
